COURT OF APPEALS FOR THE
                          FIRST DISTRICT OF TEXAS AT HOUSTON

                                           ORDER

Appellate case name:     Beverly Scott, Gwendolyn Carpenter, Derrick Scott and Sammie Scott
                         v. Dr. Robin Lynn Armstrong, Curtis J. Bickers and Vujasinovic &
                         Beckcom PLLC

Appellate case number:   01-14-00319-CV

Trial court case number: 2012-33615

Trial court:             234th District Court of Harris County

       The clerk’s record and reporter’s record in this appeal were originally due on June
9, 2014. After being notified that this appeal was subject to dismissal for failure to pay
the fee for preparing the clerk’s record, appellants paid the clerk’s fee and the clerk’s
record was filed on November 10, 2014. On June 17, 2014, the Clerk of this Court
notified appellants that the court reporter responsible for preparing the record in this
appeal had informed the Court that appellants had not paid, or made arrangements to pay,
for the reporter’s record. See TEX. R. APP. P. 35.3(b). The Clerk further notified
appellants that unless they provided written evidence that they have paid, or made
arrangements to pay, for the reporter’s record, or provided proof that they are entitled to
proceed without payment of costs by July 17, 2014, the Court might consider the appeal
without a reporter’s record. See TEX. R. APP. P 37.3(c). Appellants failed to respond to
the notice.

       Accordingly, the Court will consider and decide those issues or points that do not
require a reporter’s record for a decision. See id. Appellants’ brief is ORDERED to be
filed within 30 days of the date of this order. See TEX. R. APP. P. 38.6(a). Given the delay
caused by appellants, no extensions will be granted absent extraordinary circumstances.

Judge’s signature: /s/ Michael Massengale
                     Acting individually       Acting for the Court

Date: January 8, 2015